The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 11/08/2021.
4.	Claims 1-2, 4-7, and 9-14 are currently pending.
5.	Claim 12 has been withdrawn.
6.	Claims 1, 4, 9, and 12-13 have been amended.
7.	Claims 3 and 8 have been cancelled.

Continued Examination Under 37 CFR 1.114
8.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-2, 4-7, 9-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komino (US 6,634,845) in view of Spaulding et al (US 2017/0032943).
Regarding claim 1:
	Komino teaches a vacuum processing apparatus (process module, 80) [fig 17 & col 14, lines 32-41] comprising: a processing container (housing, 82) including a placement table (susceptor, 84) configured to place a workpiece (W) thereon and a gas supply source (reaction gas source, 92a) configured to supply a processing gas (reaction gas) [fig 17 & col 14, lines 42-54 and col 18, lines 4-12]; a plurality of exhaust paths (path feeding 88/89) each including a pump (turbomolecular pump, 88) provided around the placement table (susceptor, 84) and configured to control an exhaust amount of the processing gas (evacuates gas) [fig 17 & col 14, lines 42-54 and col 15, lines 19-31]. 
Komino does not specifically teach a plurality of sensors configured to detect a pressure at a plurality of positions distributed within the processing container; and a controller configured to control an exhaust amount of the plurality of exhaust paths 
	Spaulding teaches a plurality of sensors (plurality of pressure sensors, 172/174) configured to detect a pressure at a plurality of positions distributed within the processing container (are provided and connected to different parts of the plasma generation volume 105) [fig 1 & 0025]; and a controller (controller, 135) configured to control an exhaust amount of the plurality of exhaust paths (exhaust pressure system) based on pressure detection results by the plurality of sensors so as to suppress unevenness in a pressure of the processing gas supplied to the workpiece (a feedback loop may use the pressure sensors 172/174 to better control pressure and uniformity) [fig 1 & 0024-0025, 0044], wherein the controller (controller, 135) performs a control to increase the exhaust amount of a first exhaust path (exhaust pressure system) corresponding to a sensor of which a detected pressure is higher than that of other sensors based on pressure detection results of the plurality of sensors (it is noted that this is a basic feedback loop of the type discussed in Spaulding – one skilled in the art would understand that increasing an exhaust amount in a position decreases the pressure in said position – see fig 3A-4C) [fig 1 & 0024-0025, 0044], and to decrease the exhaust amount of exhaust paths (exhaust pressure system) on both sides of the first exhaust path of which the exhaust amount is increased (all three examples (3A/4A, 3B/4B, 3C/4C) of Spaulding perform this type of control) [fig 3A-4C]. 
	Komino and Spaulding are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Komino to further include a plurality of 
Although taught by the cited prior art, the claim limitations “wherein the controller performs a control to increase the exhaust amount of a first exhaust path corresponding to a sensor of which a detected pressure is higher than that of other sensors based on pressure detection results of the plurality of sensors, and to decrease the exhaust amount of exhaust paths on both sides of the first exhaust path of which the exhaust amount is increased” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 2:
	Modified Komino teaches the plurality of exhaust paths (paths feeding 88/89) are arranged around the placement table (susceptor, 84) at regular intervals (see fig 16) [Komino - fig 17 & col 14, lines 42-54], and the plurality of sensors (plurality of pressure sensors, 172/174) are arranged on at least one side of the placement table and the gas supply source (see fig 1) to correspond to arrangement positions of the plurality of exhaust paths (are provided and connected to different parts of the plasma generation volume 105) [Spaulding - fig 1 & 0024-0025, 0044]. 
Regarding claim 4:
Komino teaches a vacuum processing apparatus (process module, 80) [fig 17 & col 14, lines 32-41] comprising: a processing container (housing, 82) including a placement table (susceptor, 84) configured to place a workpiece (W) thereon and a gas supply source (reaction gas source, 92a) configured to supply a processing gas (reaction gas) [fig 17 & col 14, lines 42-54 and col 18, lines 4-12]; a plurality of exhaust paths (path feeding 88/89) each including a pump (turbomolecular pump, 88) provided around the placement table (susceptor, 84) and configured to control an exhaust amount of the processing gas (evacuates gas) [fig 17 & col 14, lines 42-54 and col 15, lines 19-31]. 
Komino does not specifically teach a plurality of sensors configured to detect a pressure at a plurality of positions distributed within the processing container; and a controller configured to control an exhaust amount of the plurality of exhaust paths based on pressure detection results by the plurality of sensors so as to suppress unevenness in a pressure of the processing gas supplied to the workpiece. 
	Spaulding teaches a plurality of sensors (plurality of pressure sensors, 172/174) configured to detect a pressure at a plurality of positions distributed within the processing container (are provided and connected to different parts of the plasma generation volume 105) [fig 1 & 0025]; and a controller (controller, 135) configured to control an exhaust amount of the plurality of exhaust paths (exhaust pressure system) based on pressure detection results by the plurality of sensors so as to suppress unevenness in a pressure of the processing gas supplied to the workpiece (a feedback 
Komino and Spaulding are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Komino to further include a plurality of sensors and controller/control process, as in Spaulding, thereby allowing for independent exhaust pressure control for each part of the periphery to achieve better time averaged chemical uniformity and a uniform mean velocity field [Spaulding – 0004, 0041].
	It is noted that the limitations “wherein, when an exhaust amount of a first exhaust path corresponding to a sensor of which a detected pressure is higher than that of the other sensors is an upper limit of control, the controller performs a control to decrease the exhaust amount of all other exhaust paths except for the first exhaust path” are contingent limitations. If the condition for performing a contingent step is not satisfied, the performance recited by the controller need not be carried out in order for the claimed limitation to be met [MPEP 2111.04(II)].
Furthermore, the claim limitations “wherein, when an exhaust amount of a first exhaust path corresponding to a sensor of which a detected pressure is higher than that of the other sensors is an upper limit of control, the controller performs a control to decrease the exhaust amount of all other exhaust paths except for the first exhaust path” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claims 5 and 9:
	Modified Komino teaches the controller controls the exhaust amount (controller 135 may be controllably connected to other devices such as the exhaust pump 112) [Spaulding – 0024] of the pump (88) of each of the plurality of exhaust paths (path feeding 88/89) [Komino - fig 17 & col 14, lines 42-54]. 
Regarding claims 6 and 10:
	Modified Komino teaches each of the plurality of exhaust paths (path feeding 88/89) includes a valve (pressure adjust valve, 89) disposed in an intake port of the pump (turbo molecular pump, 88) to change an opening/closing amount of the intake port (such is the function of a valve) [Komino - fig 17 & col 14, lines 42-54], and the controller (controller, 135) controls the opening/closing amount of the valve (segment 204/208/212) [Spaulding - fig 1-2 & 0024, 0026, 0044]. 
Regarding claims 7 and 11:
	Komino teaches the placement table (susceptor, 84) is formed in a columnar shape (see fig 16-17) and disposed coaxially with an axis (see fig 16-17) of the processing container (housing, 82), and the gas supply source (reaction gas source, 92a) is disposed to face (see fig 17) the placement table (susceptor, 84) [fig 17 & col 14, lines 42-54 and col 15, lines 19-31]. 
Although Komino does not specifically teach the processing container is formed in a cylindrical shape, it would have been an obvious matter of design choice to form the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [MPEP 2144.04]. Moreover, examiner takes Official Notice that such is the standard in the art.
Furthermore, Spaulding teaches the processing container is formed in a cylindrical shape (see fig 4A/4B/4C) [fig 4A/4B/4C].
Komino and Spaulding are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the processing container of Komino to be formed in a cylindrical shape, as in Spaulding, since such a modification would have involved a mere change in shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [MPEP 2144.04].
Regarding claim 13:
	Modified Komino teaches the controller (controller, 135) controls the exhaust amount of the plurality of exhaust paths (exhaust pressure system) based on a result of a pressure detection by the plurality of sensors when the pressure detection results by each sensor approaches a predetermined target vacuum degree (it is noted that this is a basic feedback loop of the type discussed in Spaulding - a feedback loop may use the pressure sensors 172/174 to better control pressure and uniformity) [Spaulding - fig 1 & 0024-0025, 0044]
11.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komino (US 6,634,845) in view of Spaulding et al (US 2017/0032943) as applied to claims 1-2, 4-7, 9-11, and 13 above, and further in view of Li et al (US 2016/0068953).
	The limitations of claims 1-2, 4-7, 9-11, and 13 have been set forth above.
Regarding claim 14:
	Modified Komino does not specifically disclose the plurality of exhaust paths and the plurality of sensors are associated with each other in a one-to-one correspondence.
	Li teaches a plurality of exhaust paths and a plurality of sensors are associated with each other in a one-to-one correspondence (pressure gauges, 352/362, are positioned on the processing chamber side of the throttle valve in each line) [fig 8B & 0071].
Modified Komino and Li are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plurality of sensors of modified Komino to be associated with the plurality of exhaust paths in a one-to-one correspondence, as in Li, to allow for independent control/feedback of the pressure in each process region [Li – 0071].

Response to Arguments
12.	Applicant's arguments, see Remarks, filed 10/08/2021, with respect to the rejection of claim(s) 1-11 and 13-14 under 35 USC 103 have been fully considered but they are not persuasive. 

	In response, it is noted that this is an intended use of the apparatus and therefore is not structurally limiting. Furthermore, it is noted that the claims are directed to a basic feedback loop of the type discussed in Spaulding – one skilled in the art would understand that increasing an exhaust amount in a position decreases the pressure in said position – see fig 3A-4C [fig 1 & 0024-0025, 0044]. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). Moreover, regarding 0027-0032, the fact that Spaulding also includes other non-limiting examples without the use of sensors does NOT change the fact that Spaulding also discloses a feedback arrangement with sensors [0025].
	Regarding applicant’s arguments directed to claim 4, it is noted that the previously set forth limitations of claim 4 are: (i) and intended use of the apparatus and are not structurally limiting; and (ii) are contingent limitations. If the condition for performing a contingent step is not satisfied, the performance recited by the controller need not be carried out in order for the claimed limitation to be met [MPEP 2111.04(II)].

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Komeda (US 2008/0176412) and Kim (US 2011/0087378) teach a controller configured to control an exhaust amount [fig 2 and 1, respectively]. Strang et al (US 2003/0227258) teaches a plurality of sensors configured to detect a pressure at a plurality of positions distributed within the processing container [fig 1].
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/Benjamin Kendall/Primary Examiner, Art Unit 1718